

116 HR 4371 IH: Strengthen CTE in Higher Education Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4371IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mrs. Trahan (for herself, Mr. Pappas, Ms. Kendra S. Horn of Oklahoma, and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize funding to strengthen investments in the Nation’s postsecondary career and technical
			 education (CTE) programs and build connections across the entire education
			 and workforce development system.
	
 1.Short titleThis Act may be cited as the Strengthen CTE in Higher Education Act. 2.Strengthening program alignment for postsecondary perkins career and technical education programs (a)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out this section $181,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years.
 (2)Outlying areasIn addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated $1,000,000 for fiscal year 2021 and each of the 5 succeeding fiscal years, for the purpose of awarding funds to carry out this section to the outlying areas described in section 115(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2325(a)).
 (3)Tribally controlled postsecondary career and technical institutionsIn addition to the amounts authorized to be appropriated under paragraphs (1) and (2), there are authorized to be appropriated $10,469,000 for fiscal year 2021 and each of the 5 succeeding fiscal years, for the purpose of awarding funds to carry out this section to tribally controlled postsecondary career and technical institutions described in section 117(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2327(a)).
				(b)Allotment and allocation
				(1)State allotment
 (A)In generalFrom the amount appropriated under subsection (a)(1) for each fiscal year, the Secretary of Education shall allot funds to States in the same manner as allotments are made to States under 111(a)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(2)), except that such section 111(a)(2) shall be applied by substituting From the amount appropriated under subsection (a)(1), for From the remainder of the amount appropriated under section 9 and not reserved under paragraph (1) for a fiscal year,.
 (B)ReallotmentIf for any fiscal year the amount appropriated for allotments under this paragraph is insufficient to satisfy the provisions of subparagraph (A), the payments to all States under such subparagraph shall be ratably reduced.
 (2)Requirements for State allotmentFrom the amount allotted to each State under paragraph (1) for a fiscal year, the eligible agency shall use such funds in the same manner and in the same amounts as described in paragraphs (2) and (3) of section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)).
				(3)Eligible recipient allocation
 (A)In generalFrom the amount allotted to each State under paragraph (1) and not used under paragraph (2) for a fiscal year, the eligible agency shall allocate funds to each eligible recipient within the State in the same manner that funds are allocated to eligible institutions or consortium of eligible institutions under section 132(a)(2) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2352(a)(2)), except that such section 132(a)(2) shall be applied by substituting the amount allotted to the State under paragraph (1) and not used under paragraph (2) for the portion of funds made available under section 112(a)(1) to carry out this section.
 (B)Requirements for allocationTo receive an allocation under subparagraph (A), an eligible recipient shall meet the following requirements:
 (i)Provide a description to the Secretary, at such time and in such manner, as may be required by the Secretary of how the eligible recipient will use the allocation to support and coordinate with—
 (I)any funds received by such eligible recipient under title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321 et seq.); and
 (II)the activities described in the State plan of the eligible agency that distributes funds under such title to such eligible recipient, and local application of such eligible recipient under such title.
 (ii)Establish partnerships with each of the following: (I)A local educational agency or a consortia of local educational agencies.
 (II)An area career and technical education school, in a case in which such a school is located in the State or local area of the eligible recipient.
 (III)A State or local workforce development system. (IV)A 4-year institution of higher education.
							(c)Uses of funds
 (1)In generalEach eligible recipient that receives an allocation under subsection (b)(2) shall use such allocation to carry out a career and technical education program of study that shall—
 (A)include alignment to career pathways, the use of articulation agreements, and career guidance and academic counseling;
 (B)combine a minimum of 2 years of secondary education (as determined under State law) with a minimum of 2 years of postsecondary education in a nonduplicative, sequential course of study;
 (C)include work-based learning or apprenticeship programs; (D)be aligned with—
 (i)the workforce development system; and (ii)institutions of higher education offering baccalaureate or advanced degree programs;
 (E)offer education and training in high-skill, high-wage, or in-demand industry sectors and occupations to meet the regional needs and support the priorities described in the most recent comprehensive local needs assessment conducted by the eligible recipient under section 134(c) of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2354(c)); and
 (F)carry out the requirements of subparagraph (A), (B), (C), (D), or (E) of paragraph (2). (2)RequirementsEach career and technical education program of study described in paragraph (1) shall carry out at least one of the following:
 (A)Supporting the development, delivery, or implementation of a statewide effort to scale such program of study and career pathways.
 (B)Establishing industry or sector partnerships inside or outside the State. (C)Providing equal access to, and supports for, successful completion of the career and technical education program of study to individuals who are members of special populations, including the development of services appropriate to the needs of special populations.
 (D)Improving career guidance, academic counseling, and career exploration activities for prospective or participating students through the development and implementation of graduation and career plans aligned to career pathways.
 (E)Developing curriculum and supports for effective transitions between the following: (i)The transition from a secondary career and technical education program to a postsecondary career and technical education program.
 (ii)The transition from postsecondary career and technical education programs to an institution of higher education offering a baccalaureate or an advanced degree program.
 (iii)The transition from a workforce development system to a postsecondary career and technical education program.
 (iv)The transition from a postsecondary career and technical education program to employment. (v)The transition from a career and technical education program to an apprenticeship program or from an apprenticeship program to an institution of higher education or employment.
 (3)Restriction on uses of fundsEach eligible recipient that receives an allocation under subsection (b)(2) shall not use more than 5 percent of such allocation for costs associated with the administration of activities.
 (d)DefinitionsIn this section: (1)Apprenticeship programThe term apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Eligible recipientThe term eligible recipient has the meaning given the term in section 3(21)(B) of the Carl D. Perkins Career and Technical Education Act of 1965 (20 U.S.C. 2302(21)(B)).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Perkins CTE termsThe terms articulation agreement, area career and technical education school, career and technical education, eligible agency, program of study, special population, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (6)StateThe term State has the meaning given the term in section 111(d) of the Carl D. Perkins Career and Technical Education Act of 2006.
 (7)WIOA termsThe terms career pathway, workforce development system, in-demand industry sector or occupation, and industry or sector partnership have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3201).
				